Title: To Thomas Jefferson from Charles Yancey, 21 December 1822
From: Yancey, Charles
To: Jefferson, Thomas


Dear Sir
Richmond
21st Decr 1822
I take the liberty of enclosing for your perusal the prospectus of a Newspaper about to be printed here by Mr Crawford a gentleman well recommended; I have lately enclosed one to the President, and have received for answer “to which as I approve it, you will subscribe my name” will you be so good as to write me if the paper may be sent to you. you’ll please to accept assurances of my great regard and believe me to be your unfeigned friend.Charles Yancey—ofRichmond Va